[Cite as State v. Hall, 2019-Ohio-2575.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO, EX REL.,                            :

                 Respondent,                       :
                                                               No. 108426
                 v.                                :

CORTEZ HALL,                                       :

                 Relator.                          :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: WRIT DENIED
                 DATED: June 25, 2019


                                           Writ of Mandamus
                                           Motion No. 527716
                                           Order No. 528536


                                            Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and James E. Moss, Assistant Prosecuting
                 Attorney, for respondent.

                 Cortez Hall, pro se.


ANITA LASTER MAYS, J.:

                   Cortez Hall has filed a complaint for a writ of mandamus. Hall seeks

an order from this court that requires Judge Deena R. Calabrese to render a ruling

with regard to a “motion for sentence reduction” that was filed in State v. Hall,
Cuyahoga C.P. No. CR-17-616636.1 Judge Calabrese has filed a motion for summary

judgment that is granted for the following reasons.

                A review of the docket maintained in CR-17-616636 fails to

demonstrate that Hall has filed a “motion for sentence reduction.” Thus, Judge

Calabrese possesses no duty to render a ruling with regard to Hall’s “motion for

sentence reduction.” State ex rel. Ney v. Niehaus, 33 Ohio St.3d 118, 515 N.E.2d 914

(1987).

                Further review of the exhibits attached to the motion for summary

judgment, the docket maintained in CR-17-616636, and a journal entry, journalized

April 17, 2019, demonstrates that Judge Calabrese has rendered rulings with regard

to Hall=s various motions: 1) motion to vacate court costs and fines – granted in

part; 2) motion to vacate court costs – granted; 3) motion to vacate fines – denied;

4) motion for discovery – denied; and 5) postsentence motion to withdraw guilty

plea – denied. Relief is unwarranted because mandamus will not compel the

performance of a duty that has already been performed. State ex rel. Williams v.

Croce, 153 Ohio St.3d 348, 2018-Ohio-2703, 106 N.E.3d 55; State ex rel. Hopson v.

Cuyahoga Cty. Court of Common Pleas, 135 Ohio St.3d 456, 2013-Ohio-1911, 989




       1Hall has failed to name a respondent in the caption of his complaint for a writ of
mandamus. A review of the docket, in CR-17-616636, demonstrates that Judge Deena R.
Calabrese is the judge assigned to preside over the criminal case that is the subject of his
complaint for a writ of mandamus.
N.E.2d 49; State ex rel. Fontanella v. Kontos, 117 Ohio St.3d 514, 2008-Ohio-1431,

885 N.E.2d 220. Herein, the request for relief is moot.

               Hall=s complaint is also procedurally defective because he has failed

to comply with R.C. 2969.25(A) and 2969.25(C). Pursuant to R.C. 2969.25(A), an

inmate that commences a civil action against a government entity or employee must

file a sworn affidavit that contains a description of each civil action or appeal of a

civil action filed in the previous five years in any state or federal court. State ex rel.

McGrath v. McDonnell, 126 Ohio St.3d 511, 2010-Ohio-4726, 935 N.E.2d 830. R.C.

2969.25(C)(1) requires that Hall file a statement setting forth his inmate account

balance Afor each of the preceding six months as certified by the institutional

cashier.@ Hall has failed to provide this court with a notarized affidavit that

describes previously filed civil actions and a certified statement setting forth the

balance in his inmate account. Freed v. Bova, 8th Dist. Cuyahoga No. 99908, 2013-

Ohio-4378; Turner v. Russo, 8th Dist. Cuyahoga No. 87852, 2006-Ohio-4490.

               We also find that Hall=s complaint is defective because it is

improperly captioned. Hall styled this action as AState of Ohio, ex rel. vs. Cortez

Hall.@ Pursuant to R.C. 2731.04, a complaint for a writ of mandamus must be

brought in the name of the state on relation of the applying person. Rust v. Hall Cty.

Bd. of Elections, 108 Ohio St.3d 139, 2005-Ohio-5795, 841 N.E.2d 766; State ex rel.

Simms v. Sutula, 81 Ohio St.3d 110, 689 N.E.2d 564 (1998); Maloney v. Court of

Common Pleas of Allen Cty., 173 Ohio St. 226, 181 N.E.2d 270 (1962).
              Finally, Hall has also failed to comply with Civ.R. 10(A), which

requires that the complaint must include the addresses of all parties. Bandy v.

Villanueva, 8th Dist. Cuyahoga No. 96866, 2011-Ohio-4831.

              Accordingly, we grant the motion for summary judgment. Costs to

Hall; costs waived. The court directs the clerk of courts to serve all parties with

notice of this judgment and the date of entry upon the journal as required by Civ.R.

58(B).

              Writ denied.



_______________________________
ANITA LASTER MAYS, JUDGE

EILEEN T. GALLAGHER, P.J., and
MARY J. BOYLE, J., CONCUR